Citation Nr: 1033601	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-37 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to status as a former prisoner of war. 

2.  Whether new and material evidence has been received to reopen 
a final disallowed claim for posttraumatic osteoarthritis of the 
left knee. 

3.  Entitlement to service connection for posttraumatic 
osteoarthritis of the left knee.   

4.  Entitlement to service connection for nutritional disorders 
diagnosed as anemia and avitaminosis. 

5.  Entitlement to service connection for malaria. 

6.  Entitlement to a non-service-connected disability pension.  



REPRESENTATION

Appellant represented by:	Guillermo M. Danez, Personal 
Representative


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served in the Philippine Commonwealth Army in the 
U.S. Armed Forces Far East from December 1941 to April 1942 and 
from June 1945 to June 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 Administrative Decision by the Director, 
Compensation and Pension Service, that denied status as a former 
prisoner of war and from an October 2008 decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
eligibility for a non-service-connected disability pension.  

The appeal comes before the Board from December 2006 and February 
2007 rating decisions of a RO that denied service connection for 
nutritional disorders and that denied a petition to reopen a 
final disallowed claim for service connection for posttraumatic 
arthritis.  The appeal also comes before the Board from a 
February 2008 rating decision of a RO that, in pertinent part, 
denied service connection for malaria.  

The Veteran testified before the Board sitting at the RO in April 
2010.  A transcript of the hearing is associated with the claims 
file. 


FINDINGS OF FACT

1.  The Veteran was not interned or detained as a prisoner of 
war. 

2.  The RO denied a petition to reopen a final disallowed claim 
for service connection for arthritis in February 2004.  The 
Veteran did not express disagreement within one year, and the 
decision is final. 

3.  Since February 2004, the RO received evidence that is new, 
not cumulative, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for left knee 
arthritis.  

4.  The Veteran's left knee arthritis first manifested more than 
one year after discharge from qualifying active service and is 
not related to any aspect of service. 

5.  The Veteran's nutritional disorder, diagnosed as anemia, is 
secondary to non-service-connected diabetes mellitus and not to 
any aspect of service.  

6.  The Veteran does not have residuals of malaria. 

7.  The Veteran did not perform the requisite service to qualify 
for VA non-service-connected disability pension benefits.  






CONCLUSIONS OF LAW

1.  The Veteran was not interned or detained as a prisoner of 
war.  38 U.S.C.A. § 101 (32) (West 2002); 38 C.F.R. § 3.1(y) 
(2009).  

2.  New and material evidence has been received to reopen a final 
disallowed claim for service connection for posttraumatic 
osteoarthritis of the left knee.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  The criteria for service connection for posttraumatic 
osteoarthritis of the left knee have not been met.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009). 

4.  The criteria for service connection for a nutritional 
disorder diagnosed as anemia and avitaminosis have not been met.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009). 

5.  The criteria for service connection for residuals of malaria 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009). 

6.  The Veteran is not eligible for a VA non-service-connected 
disability pension.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521 
(West 2002); 38 C.F.R. §§ 3.40, 3.203 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi,
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

In the context of a petition to reopen a final disallowed claim, 
VA must notify a claimant of the evidence and information that is 
necessary to reopen a previously denied claim, and must notify 
the claimant of the evidence and information that is necessary to 
establish entitlement to service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In correspondence in September 2005, the RO provided notice 
relevant to the claims for service connection for nutritional 
disorders and the petition to reopen the claim for service 
connection for arthritis.  The notice met the requirements 
including information on the reason for the previous denial and 
the requirement for new and material evidence.  However, the 
notice did not provide information on the criteria for assignment 
of a rating or effective date.  However, the Board concludes that 
such error was harmless given that service connection is being 
denied, and hence no rating or effective date will be assigned 
with respect to the claimed disorders.  In July 2007, the RO 
provide notice relevant to the claim for service connection for 
malaria that met the requirements.  

With respect to the issue of status as a former prisoner of war, 
the Veteran's  August 2005 claim included a preprinted Statement 
in Support of Claim (VA Form 21-4138) which informed the Veteran 
of the disorders for which the presumption of service connection 
is available and the Veteran responded with specific information 
regarding his experience as a prisoner of war and the disorders 
that he incurred.  In a September 2005 notice, the RO indicated 
that the Veteran's contention of prisoner of war status would be 
considered.  Further, on many subsequent occasions during the 
pendency of the appeal, the Veteran submitted affidavits and 
service documents in support of the nature and circumstances of 
his POW experiences.  Finally, in a June 2006 Administrative 
Decision, the Director, Compensation and Pension Service, 
provided detailed reasons for denial of former prisoner of war 
status.  Therefore, the Board concludes that the Veteran had 
actual knowledge of the criteria applied to a determination of 
that status and that any error in the content or timeliness of 
notice was not prejudicial.  

With regard to the claim as to whether the appellant has basic 
eligibility for VA pension benefits, the Board finds that because 
a decision on that claim is limited to statutory interpretation, 
the notice provisions do not apply in this case.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 
69 Fed. Reg. 59989 (2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has not obtained medical 
examinations for reasons provided below.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Veteran contends that his nutritional disorder, malaria, and 
left knee arthritis are related to his service in the USAFFE 
including detention as a prisoner of war.  He further contends 
that his service qualifies for a non-service-connected disability 
pension.  


Status as a Former Prisoner of War

The term "former prisoner of war" means a person who, while 
serving in the active military, naval, or air service, was 
forcibly detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force. 
38 U.S.C.A. § 101 (32); 38 C.F.R. § 3.1(y).  VA shall accept the 
findings of the appropriate service department that a person was 
a prisoner of war during a period of war unless a reasonable 
basis exists for questioning it.  Young v. Brown, 4 Vet. App. 
106, 108 (1993).  Such findings shall be accepted only when 
detention or internment is by an enemy government or its agents.  
38 C.F.R. § 3.1(y)(1).  However, a finding by the service 
department that a veteran did not have POW status is not binding 
on VA. VAOPGCPREC 14-94 (Jun. 8, 1994).  The Director of the 
Compensation and Pension Service, VA Central Office, shall 
approve all VA regional office determinations establishing or 
denying POW status, with the exception of those service 
department determinations accepted under paragraph (y)(1) of this 
section.  38 C.F.R. § 3.1(y)(3).  

In August 1965, the U.S. Army Records Center reported that the 
Veteran served in the Philippine Commonwealth Army in service to 
the Armed Forces of the United States from December 1941 to April 
1942 and from June 1945 to June 1946.  The Veteran was in a no 
casualty status, not engaged in military activities, from April 
1942 to June 1945.  The report indicated that the Veteran was not 
a prisoner of war (POW) and that he did not have recognized 
guerrilla service.  The report included copies of two Affidavits 
for Philippine Army Personnel signed by the Veteran.  

In one affidavit dated in July 1945, the Veteran reported that he 
served in an artillery unit on the Bataan peninsula in early 
1942.  He reported that on April 5, 1942, his unit was attacked 
and his squad was separated and captured.  While being moved, he 
escaped to Morong where he stayed with civilians for one year.  
In September 1944, he reported that he returned to his hometown 
and worked as a farmer until reporting back for Army duty in July 
1945.   He did not report any guerrilla service.  

In another undated affidavit signed at some time after his 
marriage in 1946, the Veteran reported that his unit surrendered 
on April 9, 1942.  On April 10, he escaped for one day but was 
recaptured and remained a POW in Bagac until September 16, 1942 
when he escaped again and went into hiding in Morong.  In 
November 1942 he returned to his hometown where he was ill with 
malaria for the entire year 1943.  He reported that he joined a 
guerrilla unit in his home province until returning to Army 
service in July 1945.  Philippine Army records showed that the 
Veteran continued his service until August 1950.  

Several affidavits by Philippine Army officers signed in 
September 1947 and October 1947 attested to the Veteran's service 
in their artillery unit from December 1941 to surrender on April 
9, 1942 but do not address any activities thereafter.  Two other 
officers noted that the Veteran served in their guerrilla unit 
from January 1944 to July 1945.  In a December 1947 affidavit, a 
physician noted that the Veteran was under his care for malaria 
and avitaminosis for all except two months of 1943.  

In a May 1965 claim for VA disability benefits, the Veteran 
reported dates of his Philippine Army service but did not list 
POW detainment or guerrilla service.  In an October 2003 claim 
for VA disability benefits, the Veteran reported that he was a 
POW from April 9, 1942 to September 1942 at Camp O'Donnell in 
Capas, Tarlac.   In an August 2005 questionnaire, the Veteran 
reported that he was with his unit at the time of surrender on 
April 9, 1942 but escaped during movement at some time later the 
same month and went to Morong for one year.  After several months 
at home, he joined a guerrilla unit.  In a June 2006 letter, the 
Veteran reported that he was present at this camp for an 
unspecified period of time.  

In June 2006, the Director, Compensation and Pension Service, 
reviewed all the evidence discussed above and concluded that the 
Veteran did not have POW status.  The Director acknowledged that 
a soldier who surrendered or was captured after the fall of 
Bataan but was able to escape prior to internment at Camp 
O'Donnell would not likely be registered as a POW.  However, the 
Director concluded that there was evidence that the Veteran was 
not interned at any POW camp and that the accounts of detention 
and escape during movement were inconsistent.  

In May 2008 letter, the Veteran stated that he escaped from the 
Bataan march in Abucay and then traveled to Morong.  The Veteran 
submitted an October 1961 letter from the Philippine National Red 
Cross to the Veteran advising him that although Philippine Army 
records showed that he escaped during the Bataan march, at least 
two affidavits from two officers from his unit who were also 
confirmed former POWs were required to process a claim for Red 
Cross compensation.  In a joint affidavit in September 1962, two 
former soldiers attested that they were former POWs at the camp 
in Capas but that the Veteran was not with them because he 
escaped when he was captured.  

In written statements in May 2008 and March 2010 and at an April 
2010 Board hearing, the Veteran reported that a short time after 
being captured on April 9, 1942, he and another soldier feigned 
death and escaped the march in Abucay.  He traveled to and 
remained in Morong for several months to regain his health and 
then returned to his home province in December 1942.  After 
recovering from malaria and avitaminosis during 1943, he joined a 
guerrilla unit in his home province and rejoined the Army in 
August 1945. 

The Board concludes that the weight of credible evidence does not 
demonstrate that the Veteran was a prisoner of war.  The Board 
places greatest probative weight on the U.S. Army Records Center 
report that the Veteran was not among those soldiers interned at 
any prison camp nor was he a prisoner of war.  The report was 
based on the archived records that were the product of extensive 
collection and research after the War.  The Board also places 
probative weight on the affidavits of officers and soldiers in 
his unit who attested that the Veteran was a member of their 
artillery unit in Bataan in early 1941 and who themselves became 
prisoners, but stated that the Veteran was not with them but had 
escaped.  The Board concludes that the Veteran's reports of 
internment at Camp O'Donnell or as a prisoner in Bagac are not 
credible because the reports conflict with official records, with 
the statements of his fellow soldiers, and with his own 
subsequent reports of his activities after April 9, 1942.  The 
Board need not address the credibility of the information 
regarding the Veteran's contended guerrilla service in 1944 and 
1945 as it is not relevant to status as a prisoner of war.  

The Board carefully considered the Veteran's testimony regarding 
the details of his surrender or capture and subsequent escape.  
The Board places low probative weight on the Veteran's reports of 
his time, location, and circumstances of detention and escape 
because they are highly inconsistent, even as documented in 
affidavits in 1946 immediately at the end of the war.  In 
addition to unsubstantiated claims of internment at POW camps, 
the Veteran also reported several versions of his unit's capture 
and surrender and his presence in various locations on the Bataan 
peninsula.  The Board is unable to assign probative weight to any 
version of the events which could include the possibility that 
the Veteran departed from his unit in advance of the surrender.  
The Board concludes that the Veteran most likely avoided 
detainment immediately before or very shortly after the April 9, 
1942 general surrender and was able to find refuge in Morong on 
the Bataan peninsula for the remainder of 1942 until he returned 
to his distant hometown.  The Board acknowledges the Veteran's 
courage, skill, and resourcefulness that resulted in his 
successful escape.  Regrettably, the weight of credible evidence 
does not demonstrate that the Veteran was a prisoner of war.  

Reopening Service Connection for Left Knee Osteoarthritis

In September 1965, the RO denied service connection for general 
arthritis claimed as rheumatism because there was no evidence of 
a current disorder or injury or disease in service or during the 
presumptive period after service.  At the time, the Veteran did 
not claim status as a prisoner of war, and U.S. Army records 
received in August 1965 showed that he was not a prisoner of war.  
The Veteran did not express disagreement within one year, and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009). 

In February 2004, the RO denied a petition to reopen the claim 
for service connection for arthritis of the knees and feet 
because the additional evidence submitted was related to 
disorders other than arthritis.  The Veteran did not express 
disagreement within one year, and the decision became final.  Id. 

The RO received the Veteran's current petition to reopen the 
claim for service connection for posttraumatic osteoarthritis in 
August 2005.  

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of the new and material 
evidence analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board notes that a change in diagnosis or specificity of the 
claim must be carefully considered in determining the etiology of 
a potentially service- connected condition and whether the new 
diagnosis is a progression of the prior diagnosis, correction of 
an error in diagnosis, or development of a new and separate 
condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's current 
claim for service connection for posttraumatic osteoarthritis is 
for the same symptoms of multiple joint pain and stiffness as was 
claimed in 1965 as rheumatism and again in 2003 as arthritis of 
the knees and feet.  Since the current diagnoses and claim are 
based on the same factual basis as the time the case was last 
decided on the merits, new and material evidence is necessary to 
reopen the claim.  Id.  

Since February 2004, the RO received the following additional 
evidence:  multiple letters from private physicians and private 
inpatient and outpatient clinical records that include diagnoses 
of left knee osteoarthritis; and statements by the Veteran in May 
2006 and June 2006 relevant to his current musculoskeletal 
symptoms.  

The Board concludes that the evidence received since the last 
final disallowance of the claim is new because it had not been 
previously considered by adjudicators.  The evidence is material 
to the diagnosis of a current left knee disorder.  Therefore, as 
new and material evidence has been received, and to this extend 
only, the Board grants the petition to reopen the claim and will 
address the claim on the merits.  

Nutritional Disorders, Malaria, and Left Knee Osteoarthritis 

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  
 
Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis and anemia).

If a veteran is a former prisoner of war, some chronic diseases 
including osteoarthritis shall be service connected if manifested 
to a degree of disability of 10 percent or more at any time after 
service.  Other chronic diseases including avitaminosis or other 
nutritional deficiency shall be service connected if the veteran 
was interned or detained for not less than 30 days and the 
disease manifested to a degree of disability of 10 percent or 
more at any time after service.  38 C.F.R. §§ 3.307, 3.309.  
Malaria is not among those chronic diseases in either category.  
In this case, the Veteran was found not to be a former prisoner 
of war, and these provisions do not apply.  

As noted above in the section on prisoner of war status, a 
private physician noted in a December 1947 affidavit that he 
treated the Veteran in 1943 for recurrent malaria and 
avitaminosis.  The Veteran underwent a military physical 
examination upon his return to the Army in July 1945.  An Army 
medical officer noted no abnormalities.  In a June 1946 medical 
history and discharge physical examination, the Veteran reported 
no symptoms of a wound, injury, or disease as a result of his 
military service, and an Army medical officer noted no 
abnormalities.  The Veteran continued his service in the 
Philippine Army until 1950.

The Veteran submitted many letters and clinical records of 
inpatient and outpatient treatment and prescriptions for 
medications dated from 2001 to the present.  In March 2007, a 
private physician noted that he treated the Veteran in 1975 for 
hypertensive heart disease and osteoarthritis of the left knee.  
The physician did not discuss the onset or origin of the 
disorders.  The remaining records showed diagnosis and treatment 
for insulin dependent type two diabetes mellitus, heart disease, 
hypertension, dyspepsia, pulmonary tuberculosis, cataracts, 
diabetic retinopathy, and left knee arthritis.  The Veteran was 
diagnosed and treated for anemia.  However, physicians in 
November 2006 and December 2006 noted that anemia was secondary 
to diabetes.  There were no symptoms, diagnoses, or treatment for 
any current residuals of malaria or other nutritional disorders.  
None of the clinicians noted a relationship between any of the 
diagnosed disorders and any aspect of the Veteran's service.  

In written statements in May 2006, May 2008, and March 2010, and 
at his April 2010 Board hearing, the Veteran reported that he 
experienced symptoms of the diseases noted above including 
"general body weakness" that he contended were related to his 
wartime service.  

The Board concludes that service connection for nutritional 
disorders other than anemia and residuals of malaria is not 
warranted because the Veteran does not currently have these 
disorders.  The Board places greatest probative weight on the 
private physician's letters and private inpatient, and outpatient 
clinical reports that show diagnosis and treatment for many 
disorders but none related to any aspect of service including 
recurrent malaria in 1943 which was not during a period of active 
service.  A nutritional disorder diagnosed as anemia was found to 
be related to diabetes and not to any aspect of service.  The 
Board concludes that service connection for osteoarthritis of the 
left knee is not warranted.  Although the Veteran has been 
diagnosed and treated for arthritis since 1975, there is no 
evidence of injury or manifestation of disease in service or 
during the presumptive period after service.  

The Board acknowledges the Veteran's sincerely held belief that 
his current state of physical health is a consequence of his 
wartime service.  The Veteran is competent to describe his past 
and current observable symptoms and his reports of diagnosis and 
treatment are credible as they are consistent with the medical 
evidence.  However, a determination of the origins of his 
disorders such as anemia and the possible association of his 
symptoms to his history of malaria require medical expertise.  As 
a layperson, the Veteran does not possess the necessary knowledge 
of medical principles, and his assertions, standing alone, are 
not probative as to the etiology of his current symptoms.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board considered whether a VA examination is necessary to 
decide the claims.  VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which 
requires that the evidence of record "indicate" that the claimed 
disability or symptoms "may be" associated with the established 
event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is no credible evidence establishing a 
current diagnosis of a nutritional disorder other than anemia or 
residual symptoms of malaria.  Anemia has been found by private 
clinicians to be secondary to non-service-connected diabetes and 
not to service.  There is credible evidence of left knee 
arthritis but there is no evidence establishing an event, injury, 
or disease associated with degenerative or traumatic arthritis 
during active service in the USAFFE.  Although the Veteran served 
in ground forces during wartime, the Veteran denied and the 
discharge physical examination showed no injury or abnormality of 
the knee.  The Veteran continued active service in the Philippine 
Army for four more years.  Left knee arthritis was first noted by 
a clinician in 1975 and none of the clinical examiners suggested 
a relationship between that condition and any aspect of service.  
The Board finds that the Veteran is not competent to suggest a 
medical relationship between his current disorder and service.  
Thus, even the low threshold for a VA examination has not been 
met.   

The weight of the credible and probative evidence demonstrates 
that the Veteran does not have residuals of malaria or 
nutritional disorders other than anemia and that his anemia is 
related to diabetes mellitus and not to any aspect of service.  
As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Non-service-connected Disability Pension

The Board refers to the discussion above regarding evidence of 
the Veteran's service.  

While the Veteran served during wartime, his service in the 
Philippine Commonwealth Army as part of the U.S. Armed Forces Far 
East (USAFFE) from December 1941 to April 1942 and from July 1945 
to June 1946 or the unsubstantiated guerrilla service in 1944 to 
1945 do not qualify the appellant for entitlement to VA non-
service-connected disability pension benefits.  Persons with 
service in the Philippine Commonwealth Army, USAFFE, including 
the recognized guerrillas, or service with the New Philippine 
Scouts shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to VA non-service-connected 
disability pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 
3.40.  Therefore, the Board finds that the appellant is not 
eligible for the requested benefit.  Applications for and award 
of benefits by the government of the Republic of the Philippines 
or the Philippine Red Cross are not relevant to eligibility for 
VA benefits.  

The Veteran's personal representative contended in a March 2010 
statement that 38 U.S.C.A. § 107(a) that denies eligibility for 
pension benefits was found to be unconstitutional by the Federal 
District Court for the District of Columbia.  Quiban v. U.S. 
Veterans Admin., 713 F.Supp. 436 (D.D.C., 1989).  However, this 
decision was subsequently reversed on appeal.  See Quiban v. U.S. 
Veterans Admin., 928 F.2d. 1154 (D.C. Cir., 1991), cert. denied, 
513 U.S. 918 (1994). 

This is a case where the law is dispositive.  Basic eligibility 
for a non-service-connected disability pension is precluded based 
on the nature of the Veteran's active service.  Therefore, the 
Board must deny the appeal.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  





ORDER

Status as a former prisoner of war is denied. 

New and material evidence has been received to reopen a final 
disallowed claim for service connection for posttraumatic 
osteoarthritis of the left knee, and to this extent only, the 
petition is granted. 

Service connection for posttraumatic osteoarthritis of the left 
knee is denied. 

Service connection for nutritional disorders diagnosed as anemia 
and avitaminosis is denied. 

Service connection for residuals of malaria is denied. 

A non-service-connected disability pension is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


